Exhibit B
Form of Restricted Stock Award Amendment









WORLD ACCEPTANCE CORPORATION
RESTRICTED STOCK AWARD AMENDMENT
World Acceptance Corporation, a South Carolina corporation (the "Company"), and
the undersigned participant (the “Participant”) in, as applicable, the World
Acceptance Corporation 2008 Stock Option Plan and/or the World Acceptance
Corporation 2011 Stock Option Plan (as amended from time to time, the "Plans"),
hereby enter into this Restricted Stock Award Amendment (this “Amendment”)
effective as of ___________________ (the “Effective Date”).
WHEREAS, the Company granted Participant a “Group B” restricted stock award
pursuant to one of the Plans on [ ] with respect to [ ] shares (the “Award
Shares”) of the common stock of the Company (the “Award”);
WHEREAS, the Company and the Participant wish to amend the terms of the Award as
set forth herein;
NOW, THEREFORE, the parties agree as follows:
1.
Partial Vesting and Forfeiture. The Award is amended to provide that it shall
vest with respect to one-quarter of the Award Shares (namely, [ ] shares; the
“Vested Shares”) on March 18, 2016 and that all other Award Shares shall be
forfeited as of such date. Such vesting shall not be contingent upon the
achievement of any performance goals. The foregoing shall supersede any and all
conflicting provisions of the Award.

2.
Restrictions on Transfer. The Participant may not transfer the Vested Shares or
any interest in the Vested Shares, voluntarily or involuntarily, by sale,
pledge, gift or otherwise, prior to March 31, 2019, except that the Vested
Shares may be transferred in accordance with applicable laws regarding the
inheritance of property upon the death of the Participant, provided that the
Vested Shares shall remain subject to the foregoing restrictions on transfer in
the hands of any permitted transferee. The Company may provide for appropriate
legends regarding the foregoing restrictions to be placed on any certificates
issued for Vested Shares, and any such certificates shall be held by the Company
as long as the foregoing restrictions on transfer apply to the Vested Shares.
These restrictions on transfer shall not be construed to alter or limit any
other restrictions on transfer that may apply under applicable law, the terms of
the Plans or otherwise.

3.
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant or beneficiary to remit to the Company, the
employer’s minimum statutory withholding based upon applicable statutory
withholding rates for federal, state, and local taxes, domestic or foreign,
including payroll taxes, that are applicable with respect to the vesting of the
Vested Shares. The amount of any such withholding shall be determined by the
Company.

4.
Governing Law. All questions concerning the validity, enforcement and
interpretation of this Amendment shall be governed by and construed according to
the laws of the State of South Carolina without regard to conflict of law
principles.

5.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which will be deemed to be an original, but all of which together constitute
one and the same instrument. This Amendment shall not be effective unless
executed by the parties prior to March 31, 2016.



Executed effective as of the Effective Date.


WORLD ACCEPTANCE CORPORATION            PARTICIPANT


By:         By:     


Name:         Name:     


Title:         Title:    




